Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10,12,16,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1).
Regarding claim 10, Jeon teaches a method of producing an optoelectronic semiconductor device comprising: providing a frame part (301, figs. 35 and 41 and paragraph [0169] of the translation) comprising a plurality of openings, providing an auxiliary carrier (201), connecting the auxiliary carrier to the frame part such that the auxiliary carrier covers at least some of the openings at an underside of the frame part, placing conversion elements (180, paragraphs [0157][0169]) onto the auxiliary carrier in at least some of the openings, placing optoelectronic semiconductor chips (101, paragraph [0169]) onto the conversion elements in at least some of the openings, applying a housing (170, fig. 41) onto the conversion elements and around the semiconductor chips in at least some of the openings, and removing (fig. 41, paragraph [0172]) the frame part and the auxiliary carrier wherein a bottom surface (where 70 and 80 are located in fig. 41) of at least some of the optoelectronic semiconductor chips remains free (fig. 41) of the housing, the conversion elements cover a top surface of at least some of the optoelectronic semiconductor chips (fig. 41), through which electromagnetic radiation is emitted during operation (fig. 48, paragraph [0184]), and the top surface is opposite to the bottom surface of the optoelectronic semiconductor chip.
Jeon does not teach the bottom surface of at least some of the optoelectronic semiconductor chips remains completely free of the housing throughout an entire fabrication process.  In other words Jeon does not teach the housing is not applied to the bottom surface of the at least some of the optoelectronic semiconductor chips.
Jeon teaches any housing on the bottom surface is to be removed (paragraph [0171]).
In the same field of endeavor, Lin teaches the bottom surface (surface 128, fig. 4d) of at least some of the semiconductor chips (124) remains completely free of the housing throughout the entire fabrication process (encapsulant 164 is not applied to surface 128, paragraph [0087]) to eliminate the steps of removing the encapsulant afterward and of repairing damage caused by the encapsulant removal step (paragraph [0087]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the bottom surface of at least some of the optoelectronic semiconductor chips remain completely free of the housing throughout an entire fabrication process, for the benefit of eliminating the steps of removing the encapsulant afterward and of repairing damage caused by the encapsulant removal step.
Regarding claim 12, Jeon teaches the method according to claim 10, wherein the frame part is a waffle pack (fig. 39, paragraph [0169]).  
Regarding claim 16, Jeon teaches the method according to claim 10, wherein a combined thickness of one of the conversion elements and one of the optoelectronic semiconductor chips placed on said conversion element is at least (fig. 41a) the thickness of the frame part.  
Regarding claim 17, Jeon teaches the method according to claim 10, wherein the at least some of the optoelectronic semiconductor chips comprise contact locations (70 and 80, fig. 41a, paragraph [0171]) for electrically contacting the semiconductor chips arranged at a bottom surface (fig. 41 is seen inverted) facing away from the conversion element.
Regarding claim 18, Jeon teaches the method according to claim 10, wherein the bottom surface of at least some of the optoelectronic semiconductor chips remains completely free of the housing throughout the entire fabrication process (“the entire fabrication process” is understood to mean the step of removing the auxiliary carrier 201, fig. 41b of Jeon).  
Regarding claim 19, Jeon teaches the method according to claim 10, wherein the conversion elements exclusively cover the top surface (“the top surface” is defined in the current claim to be the surface that is covered with layer 180 in fig. 41 of Jeon) of at least some of the optoelectronic semiconductor chips through which electromagnetic radiation is emitted during operation (figs. 48a and 48b).
Feature “through which electromagnetic radiation is emitted during operation” is a process of using the device and does not carry patentable weight in the current manufacturing claim.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1), as applied to claim 10 above, and further in view of Yamano et al (PG Pub 2006/0014320 A1).
Regarding claim 11, the previous combination remains as applied in claim 10.
However, Jeon does not teach the auxiliary carrier comprises an adhesive tape having heat-releasing properties.  
In the same field of endeavor, Yamano teaches an auxiliary carrier comprises an adhesive tape having heat-releasing properties (heat-release-type tape, paragraph [0094]), for the benefit of providing an inexpensive auxiliary carrier material (paragraph [0094]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the auxiliary carrier to comprise an adhesive tape having heat-releasing properties, for the benefit of providing an inexpensive auxiliary carrier material.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1) as applied to claim 10 above, and further in view of Fuke et al (PG Pub 2013/0328091 A1).
Regarding claim 13, the previous combination remains as applied in claim 10.
However, Jeon does not teach at least one of the conversion elements comprises a B-stage silicone base material.  
In the same field of endeavor, Fuke teaches a conversion elements comprising a B-stage silicone base material for the benefits of achieving manufacturing efficiency and using a material with storage stability (paragraphs [0094][0040]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make at least one of the conversion elements to comprise a B-stage silicone base material, for the benefits of achieving manufacturing efficiency and using a material with storage stability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1) as applied to claim 10 above, and further in view of Oliver et al (PG Pub 2009/0068798 A1).
Regarding claim 14, the previous combination remains as applied in claim 10.
However, Jeon does not teach the housing is applied by compression molding.  
In the same field of endeavor, Oliver teaches a housing is applied by compression molding for the benefit of eliminating planarization step (paragraphs [0037][0047]), thus, simplifying the manufacturing process.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to apply the housing by compression molding, for the benefit of eliminating planarization step, thus, simplifying the manufacturing process.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US  as applied to claim 10 above, and further in view of Tan et al (PG Pub 20070295968 A1).
Regarding claim 15, the previous combination remains as applied in claim 10.
However, Jeon does not teach the housing comprises particles of TiO2 and SiO2 in a silicone base material.
In the same field of endeavor, Tan teaches a housing (encapsulant, paragraph [0010]) comprises particles of TiO2 and SiO2 in a silicone base material (paragraph [0010]), for the benefit of improving heat and UV resistance (paragraph [0010]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the housing to comprise particles of TiO2 and SiO2 in a silicone base material for the benefit of improving heat and UV resistance of the material.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that (last paragraph, page 4)
Jeon discloses that the electrodes are arranged on a surface of the semiconductor chip opposite a light emission surface as shown in Fig. 10 and described in para. [0084], in particular the light reflective layer R. The surface comprising electrodes in Jeon is identified in the rejection with the Applicant's bottom surface, while the light emission surface is identified with the Applicant's top surface. Accordingly, Jeon in view of Lin teach that the top surface, rather than the bottom surface, remains free of the housing material. 
Consequently, if one skilled in the art combined the teachings of Jeon with the teachings of Lin, the resulting methodology would not result in an optoelectronic semiconductor device as recited in Claim 10, whereby the bottom surface remains completely free of the housing material throughout the entire fabrication process. 

In response, the motivation from Lin reference is to maintain a surface (surface 128, fig. 4d of Lin) of at least some of the semiconductor chips (124) completely free of the housing throughout the entire fabrication process (encapsulant 164 is not applied to surface 128, paragraph [0087]) to eliminate the steps of removing the encapsulant afterward and of repairing damage caused by the encapsulant removal step (paragraph [0087] of Lin).  Thus, Jeon in view of Lin, the skilled in the art would have been motivated not to form the housing on the bottom surface (where 70 and 80 are located in fig. 41 of Jeon) because that is the surface where Jeon teaches the housing is formed and then removed (paragraph [0171] of Jeon), and not the surface where 180 of Jeon is formed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899